DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are characterized as a method, however, no steps are recited.  The recitation of a “where” clause presented in a passive voice is not a method step.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  It is unclear whether or not “each measurement phase is implemented during “a second phase” is an action or condition?  It is unclear whether or not the recitation “a second phase” refers to the same “second phase “or “second phases” recited in claim 1?
For examination purposes, Examiner is interpreting “a second phase” as a condition and the same second phase(s) as recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Daman et al. (USPN 2018/0263091 A1).

As to claim 1, Daman teaches an electronic system comprising: 
a control circuit configured to provide a binary control signal alternating between a first binary state during first phases and a second binary state during second phases (see at least figs. 4-6 and [0033] “ON/OFF binary nature of the control signal 142”, [0047] “ON/OFF binary nature of the control signal 142”); 
a screen controlled by the control signal, the screen being configured to emit light during each first phase, and to not emit any light during each second phase (see at least figs. 4-6 and [0033] “the control signal 142 instructs the light source 130 (see FIG. 4) to turn on during the duty cycle ON periods 150 and to turn off during the duty cycle OFF periods 152”); 
a light sensor disposed under the screen or along an edge of the screen, and configured to provide a measurement signal representative of a quantity of light received by the sensor during a measurement phase or a plurality of consecutive measurement phases (see at least figs. 4-7: ambient light sensor(s) 138/338 and [0023] “The ambient light sensor(s) 138 is/are positioned behind the front face 102”, [0048]); and 
a synchronization device configured to synchronize each measurement phase with a second phase (see at least figs. 4-6 and [0042] “Each of the ambient light sensor(s) 138 is configured to measure a portion of the ambient light 140 that enters one of the light conductor(s) 134 via one of the illuminated elements 132 during each of the duty cycle OFF periods 152 (see FIG. 5). Each of the ambient light sensor(s) 138 sends a sensor signal to the controller 144. Thus, the ambient light sensor(s) 138 may be characterized as being synchronized with the control signal 142 (see FIG. 5) (or the duty cycle).”; [0043], [0047]).
However, Daman fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Daman because Daman teaches combining elements from various embodiments (see at least [0049]-[0050]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 2, Daman teaches the system according to claim 1 (see above rejection), wherein the synchronization device is configured to synchronize a start of each measurement phase with the start of a second phase (see at least figs. 4-6 and [0042] “Each of the ambient light sensor(s) 138 is configured to measure a portion of the ambient light 140 that enters one of the light conductor(s) 134 via one of the illuminated elements 132 during each of the duty cycle OFF periods 152 (see FIG. 5). Each of the ambient light sensor(s) 138 sends a sensor signal to the controller 144. Thus, the ambient light sensor(s) 138 may be characterized as being synchronized with the control signal 142 (see FIG. 5) (or the duty cycle).”; [0043], [0047]).

As to claim 3, Daman teaches the system according to claim 1 (see above rejection), comprising a processing unit, the control circuit being configured to determine the binary control signal based on a setpoint signal provided by the processing unit (see at least figs. 4-6 and [0020] “the control panel 100 retains complete automatic brightness control functionality with respect to the light source 130 (see FIG. 4), in response to changing ambient light conditions”; [0033] “ON/OFF binary nature of the control signal 142”; [0040] “the light source 130 adjusts its apparent brightness based on the brightness level encoded in the control signal 142 (see FIG. 5). Alternatively, the controller 144 may send the new pulse and the brightness level to the light source 130 as two separate signals. In such embodiments, if necessary, the light source 130 adjusts its apparent brightness based on the brightness level encoded in the separate signal”; [0043] “in some embodiments, the light source 130 adjusts its apparent brightness based at least in part on the brightness level received from the controller 144.”; [0047] “ON/OFF binary nature of the control signal 142”).

As to claim 4, Daman teaches the system according to claim 3 (see above rejection), wherein the processing unit is further configured to activate and deactivate the control circuit (see at least figs. 4-7: controller 144/344, control signal 142 and [0026]-[0027], [0033], [0047]). 

As to claim 5, Daman teaches the system according to claim 3 (see above rejection), wherein the processing unit is configured to determine the setpoint signal based on the measurement signal and a setpoint from a user of the system (see at least fig. 1: user interface or control panel 100, figs. 4-7 and [0020], [0040], [0043]).

As to claim 6, Daman teaches the system according to claim 3 (see above rejection), wherein the synchronization device comprises the processing unit, the processing unit being further configured to provide to the sensor a synchronization signal for synchronizing a start of each measurement phase (see at least figs. 4-6 and [0042] “Each of the ambient light sensor(s) 138 is configured to measure a portion of the ambient light 140 that enters one of the light conductor(s) 134 via one of the illuminated elements 132 during each of the duty cycle OFF periods 152 (see FIG. 5). Each of the ambient light sensor(s) 138 sends a sensor signal to the controller 144. Thus, the ambient light sensor(s) 138 may be characterized as being synchronized with the control signal 142 (see FIG. 5) (or the duty cycle).”; [0043], [0047]).

As to claim 7, Daman teaches the system according to claim 6 (see above rejection), wherein the processing unit is further configured to determine said synchronization signal, at least on the basis of the setpoint signal (see at least figs. 4-7 and [0020], [0040], [0042], [0043], [0047]).

As to claim 8, Daman teaches the system according to claim 1 (see above rejection), wherein the synchronization device comprises the sensor, the sensor being further configured to receive a signal representative of the binary control signal, and to synchronize a start of each measurement phase based on the received signal (see at least figs. 4-6 and [0033] “ON/OFF binary nature of the control signal 142”; [0042]-[0043] “Each of the ambient light sensor(s) 138 is configured to measure a portion of the ambient light 140 that enters one of the light conductor(s) 134 via one of the illuminated elements 132 during each of the duty cycle OFF periods 152 (see FIG. 5). Each of the ambient light sensor(s) 138 sends a sensor signal to the controller 144. Thus, the ambient light sensor(s) 138 may be characterized as being synchronized with the control signal 142 (see FIG. 5) (or the duty cycle).”; [0047] “ON/OFF binary nature of the control signal 142”).

As to claim 9, Daman teaches the system according to claim 1 (see above rejection), wherein the synchronization device comprises the sensor, the sensor being further configured to generate a signal representative of an evolution, as a function of time, of the light received by the sensor (see at least figs. 4-7 and [0037] “When the current duty cycle ON period 150 (see FIG. 5) ends, in block 235, the duty cycle OFF period 152 (see FIG. 5) of the pulse 154 (see FIG. 5) instructs the light source 130 to turn off. In block 240 (see FIG. 6), the ambient light 140 enters the control panel 100 (see FIGS. 1 and 2) through the illuminated elements 132. The ambient light 140 is conducted by the light conductor(s) 134 to one or more of the ambient light sensor(s) 138. In block 245 (see FIG. 6), the ambient light 140 is detected by the ambient light sensor(s) 138 embedded in or positioned near the light conductor(s) 134. The ambient light sensor(s) 138 are each connected to the controller 144 and configured to send a sensor signal to the controller 144 (e.g., via the communication link(s) 156)”; [0038] “In block 250 (see FIG. 6), the controller 144 receives the sensor signal(s) as an input and determines a brightness level based at least in part on the sensor signal(s). The controller 144 may implement a function configured to receive the sensor signal(s) and determine the brightness level based at least in part on the sensor signal(s). The function may be stored in the memory 146 as instructions that are executable by the controller 144. In this example, the brightness level is used to configure a new pulse of the control signal 142 (see FIG. 5). For example, the controller 144 may make the duty cycle ON period 150 (see FIG. 5) of the new pulse longer or shorter depending upon the brightness level.”).

As to claim 10, Daman teaches the system according to claim 9 (see above rejection), wherein the synchronization device further comprises a processing circuit configured to determine, based on the signal representative of the evolution of the light received by the sensor, a start of each second phase (see at least figs. 4-7 and [0035]-[0040]).

As to claim 11, Daman teaches the system according to claim 10 (see above rejection), wherein said processing circuit is further configured to determine a synchronization signal for synchronizing the start of a measurement phase, based on the determination of the start of each second phase, the processing circuit being further preferably configured to determine a frequency of the first and second phases and/or a duty cycle between the first and second phases (see at least figs. 4-7 and [0033]-[0047]).

As to claim 12, Daman teaches the system according to claim 10 (see above rejection), wherein said processing circuit is part of a processing unit or of the sensor (see at least figs 4 and 7, Abstract and [0026]).

As to claim 13, Daman teaches the system according to claim 1 (see above rejection), wherein a duration of each measurement phase is less than a duration of the second phase with which the measurement phase is synchronized (see at least figs. 4-7 and [0042], [0047]).

As to claim 14, Daman teaches an electronic device such as a mobile telephone, a tablet or a multimedia apparatus comprising a system according to claim 1 (see above rejection and fig. 4 and 7 note that a mobile telephone, a tablet or a multimedia apparatus are common electronic devices and would be an obvious substitution into Daman).

As to claim 15, Daman teaches a method implemented in a system according to claim 1 (see above rejection), wherein each measurement phase is implemented during a second phase (see at least figs. 4-6 and [0042] “Each of the ambient light sensor(s) 138 is configured to measure a portion of the ambient light 140 that enters one of the light conductor(s) 134 via one of the illuminated elements 132 during each of the duty cycle OFF periods 152 (see FIG. 5). Each of the ambient light sensor(s) 138 sends a sensor signal to the controller 144. Thus, the ambient light sensor(s) 138 may be characterized as being synchronized with the control signal 142 (see FIG. 5) (or the duty cycle).”; [0043], [0047]).

As to claim 16, Daman teaches a method implemented in an electronic device according to claim 14 (see above rejection), wherein each measurement phase is implemented during a second phase (see at least figs. 4-6 and [0042] “Each of the ambient light sensor(s) 138 is configured to measure a portion of the ambient light 140 that enters one of the light conductor(s) 134 via one of the illuminated elements 132 during each of the duty cycle OFF periods 152 (see FIG. 5). Each of the ambient light sensor(s) 138 sends a sensor signal to the controller 144. Thus, the ambient light sensor(s) 138 may be characterized as being synchronized with the control signal 142 (see FIG. 5) (or the duty cycle).”; [0043], [0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        8/4/22
		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623